Citation Nr: 1040895	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-03 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral ankle condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for cervical 
spine condition.

3.  Entitlement to an evaluation in excess of 30 percent for 
service connected depression.

4.  Entitlement to an evaluation in excess of 20 percent for 
service connected lumbar strain (low back disability).

5.  Entitlement to an evaluation in excess of 10 percent for 
service connected hallux valgus left.

6.  Entitlement to an evaluation in excess of 10 percent for 
service connected hallux valgus right.

7.  Entitlement to total disability on the basis of individual 
unemployability (TDIU), prior to February 23, 2008.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of the appeal, the 
additional issues of cold weather injury to the bilateral lower 
extremities have been adjudicated.  Those issues are not 
currently before the Board.  Moreover, in a November 2009 
statement, the Veteran indicated that he was satisfied with the 
disposition of those issues.  Prior to this decision, the Veteran 
was granted TDIU, effective February 23, 2008.  Pursuant to the 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue 
of whether the Veteran's disabilities warrant a total disability 
rating based on individual unemployability (TDIU) prior to that 
date, has been considered.  This addition is reflected on the 
title page.

The issue of entitlement to service connection for cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed July 1997 rating decision, the RO, in 
pertinent part, denied service connection for a bilateral ankle 
disability. 

2.  The evidence added to the claims file since that July 1997 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  In an unappealed February 2004 rating decision, the RO, in 
pertinent part, denied service connection for a cervical spine 
disability.

4.  The evidence added to the claims file since that February 
2004 decision raises a reasonable possibility of substantiating 
the claim.

5.  From November 6, 2006 to April 8, 2008, the Veteran's 
depression is characterized by a depressed mood, sleep problems, 
fair insight and judgment, and anxiety.

6.  Beginning on April 8, 2008, the Veteran's depression was also 
characterized by the inability to work and deterioration in 
judgment.

7.  The Veteran's low back disability is characterized by chronic 
pain, forward flexion to at least 50 degrees, normal gait, and no 
muscle spasms.

8.  The Veteran's bilateral hallux valgus is characterized by 
calluses and pain.

9.  As of November 2006, the Veteran's depression warranted a 
disability evaluation in excess of 40 percent and his combined 
disability rating was 80 percent

10.  Prior to August 28, 2007, the Veteran's combined service 
connected disabilities did not preclude him from securing or 
following substantially gainful employment.

11.  As of August 28, 2007, the Veteran's combined service 
connection disabilities preclude the Veteran from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  New and material evidence has not been submitted and the 
claim of entitlement to service connection for a bilateral ankle 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The February 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

4.  As new and material evidence has been submitted, the claim of 
entitlement to service connection for a cervical spine condition 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  From November 6, 2006 to April 8, 2008, the criteria for an 
evaluation of 50 percent, but no more, for depression are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2010).

6.  As of April 8, 2008, the criteria for an evaluation of 70 
percent, but no more, for depression are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

7.  The criteria for an evaluation in excess of 20 percent for 
lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2010).

8.  The criteria for an evaluation in excess of 10 percent for 
hallux valgus left are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

9.  The criteria for an evaluation in excess of 10 percent for 
hallux valgus right are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

10.  The criteria for entitlement to TDIU effective August 28, 
2007 but no earlier, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.16, 
4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, in cases where the Veteran is attempting to reopen 
a previously denied claim, the VCAA requires the Secretary to 
look at the bases for the denial of the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection, which were found to be insufficient 
in the previous denial.  The Veteran must also be notified of 
what constitutes "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In November 2006, the Veteran received a notice letter with 
regard to his back and neck claims, which notified him of what 
information and evidence was needed to substantiate his claim, 
what information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, how the 
disability ratings and effective dates are assigned, what 
constitutes new and material evidence, and the reason for the 
previous denial of his neck condition.   

In another November 2006 letter, the Veteran received notice with 
regard to his bilateral hallux valgus claims, which likewise 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence would be 
obtained by VA, and how the disability ratings and effective 
dates are assigned.

In January 2007, the Veteran received a notice letter with regard 
to his depression claim, which notified him of what information 
and evidence was needed to substantiate his claim, what 
information and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and how the 
disability ratings and effective dates are assigned.

Finally, in November 2009, the Veteran received an additional 
notice letter with regard to his neck and bilateral ankle claims, 
which notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence would be 
obtained by VA, how the disability ratings and effective dates 
are assigned, what constitutes new and material evidence, and the 
reason for the previous denial of his claims.  The RO issued a 
SSOC in October 2009.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service, private, and VA 
treatment records, VA medical examination results, employment 
records, the Veteran and his wife's lay statements, and 
statements of his representative have been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

New and Material Evidence - Bilateral Ankle

The Veteran's claim for service connection for bilateral ankle 
condition was originally denied in a July 1997 rating decision on 
the basis that the claim was not well-grounded.  Specifically, 
there was neither evidence of bilateral ankle condition was 
incurred or aggravate in service nor evidence of a relationship 
that condition and the service connected bilateral hallux valgus.  
The Veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 20.1103.

At the time of the July 1997 rating decision, the evidence of 
record included service treatment records; VA outpatient records 
from April 1993 to May 1995; VA medical examinations dated 
October 1995, April 1996, June 1996, October 1996, and January 
1997; and addenda to the October 1996 and April 1997 
examinations.  As noted above, this rating decision found no 
evidence that a bilateral ankle condition was incurred or 
aggravate in service or that a medical nexus existed between that 
condition and the service connected bilateral hallux valgus.  
Therefore, the new evidence must relate to either of those 
unestablished facts.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  In this case, the most recent final 
denial was the July 1997 RO decision.  All evidence submitted by 
or on behalf of a claimant since that decision must be reviewed 
to determine whether the claim should be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Evidence received since the July 1997 rating decision includes 
private MRIs on both ankles dated November 2006; the Veteran's 
November 2006 statement; private treatment records from Dr. E.W. 
dated December 2006; the December 2006 VA examination; and VA 
treatment records from July 1997 to January 2010.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers.  See 38 C.F.R. § 3.156.  These records 
are new in that they were not considered at the time of the July 
1997 rating decision.

The second consideration is whether this new evidence is 
material.  "Material" evidence is newly submitted evidence that 
relates to an unestablished fact necessary to substantiate the 
claim and presents the reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156.  These new records note 
occasional complaints of ankle pain, but do not establish a 
medical nexus between his bilateral ankle condition and his 
military service or a service connected disability.  Thus, the 
new evidence does not relate to unestablished facts that may 
provide a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the criteria for reopening 
the Veteran's claim of entitlement to service connection for 
bilateral ankle condition are not met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and Material Evidence - Cervical Spine

The Veteran's claim for service connection for cervical spine 
condition was originally denied by the RO in a February 2004 
rating decision on the basis that there was no evidence of this 
condition in service nor evidence indicating that it is related 
to the Veteran's service connected lumbar strain.  In a February 
2005 rating decision, the RO again denied the claim for failure 
to show that this condition was incurred in or aggravated by 
military service, manifested to a compensable degree within one 
year of separation from service, or was secondary to his service 
connected lumbar strain.  The Veteran appealed only the cold 
injury residuals claims it that decision and it became final as 
to the remaining unappealed issues.  See 38 C.F.R. § 20.1103.  

Here, the last final denial was the February 2005 RO decision.  
At the time of the previous rating decision in February 2004, the 
evidence of record included service treatment records, VA 
outpatient records from March 2001 to November 2003, medical 
records from Dr. L. McKinney dated November 2002; medical records 
from Healthwise Medical Center from November 2002 to January 
2003, and medical records from The Graduate Hospital dated 
February 1999.  The additional evidence considered at the time of 
the February 2005 rating decision included a November 2002 report 
from Healthwise Medical Center, VA outpatient records from 
February 1998 to January 2005, and the May 2003 medical statement 
of Dr. L Quinn of the Philadelphia VA Medical Center.

Evidence received since the February 2005 rating decision 
includes VA treatment records from February 2004 to January 
2010, the November 2002 results of the EMG and Nerve Conduction 
Velocity Study, the November 2006 x-rays, and the November 2008 
private psychiatric examination.  To the extent that these 
records were not considered at the time of the February 2004 
rating decision, they are new.

Likewise, the private psychiatric examination is material in that 
it relates to an unestablished fact necessary to substantiate the 
claim.  The November 2008 private psychiatric examination 
attributed the Veteran's neck pain to "muscle spasms that extend 
the full length of the vertebral column, which are secondary to 
the low back pain."  Thus, the new evidence now relates to facts 
that may provide a reasonable possibility of substantiating the 
claim and must be considered in order to decide the merits of the 
claim.  Accordingly, the Board concludes that the criteria for 
reopening the Veteran's claim of entitlement to service 
connection for cervical spine condition are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Depression Claim

In a February 2004 rating decision, service connection was 
granted for depression, evaluated as 30 percent disabling, 
effective June 4, 2003.  The Veteran filed a claim for an 
increased rating on November 6, 2006.

The Board notes that the Veteran has offered additional evidence 
including diagnoses of posttraumatic stress disorder (PTSD).  As 
disability ratings for all mental disorders are based on the same 
symptoms, the characterization of the Veteran's condition as 
depression or PTSD will not affect the ultimate evaluation.

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
case, the Board finds that a staged rating is appropriate.

November 6, 2006 to April 8, 2009

In order to warrant the next higher evaluation of 50 percent, the 
Veteran's service connected depression must be characterized by 
occupation and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

In November 2005, one year prior to his claim for an increased 
rating, VA outpatient treatment records note a euthymic mood, 
"OK" sleep and appetite, no suicidal or homicidal ideation, and 
no psychotic symptoms.

At the time of his February 2007 general VA examination, the 
Veteran's mental status examination found him appropriately 
dressed with clear, coherent, goal-directed speech.  He had good 
reality contact and was oriented times three.  There was no 
evidence of hallucinations in his thought content and no active 
homicidal or suicidal ideation.  His memory appeared intact.  His 
general reasoning and judgment were within normal limits.  He was 
depressed and anxious.  The Veteran also reported trouble 
sleeping, irritability, poor appetite, marital problems, and that 
he had become socially withdrawn.  While a Veteran's rating on 
the Global Assessment of Functioning (GAF) scale is not 
dispositive, the Board notes that the Veteran was assigned a 
Global Assessment of Functioning (GAF) score of 50, which 
indicates serious symptoms OR any serious impairment in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM- IV).  The Veteran 
indicated that due to his combination of physical disabilities 
and depression, he had missed four months of work over the 
previous year.

Private psychiatric records from July 2007 show complaints of 
inability to handle social contact.  The Veteran was well-
oriented to all spheres and alert.  His affect was appropriate.  
His mood was anxious.  He was neatly dressed and well-groomed.  
He averted his eyes.  His speech was logical, coherent, and goal-
directed.  His memory was unimpaired.  There was psychomotor 
agitation.  There was a mild degree of conceptual 
disorganization.  His thought content was characterized by no 
significant preoccupations.  He denied hallucinations.  He was 
cooperative and interested.  He verbalized awareness of problems 
and saw consequences.  His judgment was good.  He was able to 
attend and maintain focus.  He was reflective and able to resist 
urges.

VA treatment records from August 2007 include a mental status 
examination.  The Veteran was neatly groomed and cooperative.  
His speech was clear and fluent.  His affect was slightly 
constricted, but appropriate to content of speech.  His mood was 
reported as depressed.  His thought process was goal-directed.  
He denied delusions, hallucinations, and suicidal or homicidal 
ideations.  He was alert and oriented.  His insight and judgment 
were intact.

VA treatment records from December 2007 note that the Veteran was 
alert and composed.  He denied suicidal and homicidal ideations.  
His thinking was clear.  His insight and judgment was okay.  His 
affect was full.  His mood was neutral.

A January 2008 psychiatric review by a VA psychiatrist, Dr. T.W., 
found that the Veteran's psychiatric disorder resulted in slight 
restriction of activities of daily living and difficulties in 
maintaining social functioning.  It also resulted often in 
deficiencies of concentration, persistence or pace resulting in 
failure to complete tasks in a timely setting.  Once or twice, 
the Veteran's psychiatric disorder resulted in episodes of 
deterioration or decompensation in work or work-like setting 
which caused him to withdraw from that situation or to experience 
exacerbation of the signs and symptoms of his disability.

VA mental health outpatient records from October 2008 stated that 
the Veteran was doing better.  A mental status examination found 
him alert and composed.  He denied suicidal and homicidal 
ideations.  His thinking was clear.  His insight and judgment 
were good.  His affect was full.  His mood was positive.

The Veteran submitted a November 2008 evaluation from a private 
psychiatrist.  At that time, the Veteran complained of 
flashbacks, nightmares, intrusive thoughts, and social 
withdrawal.  The examiner reported that the Veteran looked tired 
and very depressed.  He was very stressed out and restless during 
the visit.  He stated that his chronic pain increased his 
flashbacks and intrusive thoughts and that he has nightmares 
about losing his feet.  He was assigned a GAF score of 
"approximately 40 because of extreme stress and chronic pain and 
limited ability to sleep and to function."  The Board notes that 
a GAF score of 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  See DSM-
IV.

VA mental health outpatient records from November 2008 include 
complaints of somatic symptoms.  A mental status examination 
found him alert and composed.  He denied suicidal and homicidal 
ideations.  His thinking was scattered and his speech tended to 
ramble.  His insight and judgment were fair.  His affect was 
full.  His mood was anxious.

VA outpatient records from December 2008 note that the Veteran's 
depressive disorder with anxiety was stable.  He was alert and 
composed.  He denied suicidal and homicidal ideations.  His 
thinking was clear.  His insight and judgment were fair.  His 
affect was full.  His mood was neutral.

In a March 2009 letter, the Veteran's wife noted marital 
problems, memory trouble, trouble, social avoidance, and hygiene 
concerns (in that he does not change his clothes often) as 
additional symptoms.

In March 2009, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, the Veteran 
complained of low mood, pervasive sadness, lack of energy and 
motivation, loss of appetite, feelings of helplessness, anxiety, 
irritability, and insomnia.  A mental status examination found 
the Veteran cooperative and informative.  His speech was clear 
with normal rate and normal content.  He had no history or 
evidence of manic symptoms or hypomanic symptoms.  His 
psychomotor functions were full and normal.  He had no difficulty 
carrying out activities of daily living.  He was orient to time, 
person, and place.  His memory was normal for both remote and 
recent events.  His intellectual and cognitive functions were 
within the normal range.  His mood was the most remarkable aspect 
of his presentation.  He had a very low mood and a sad affect.  
His level of anxiety ranged between moderately high and high.  He 
had no history or evidence of inappropriate behavior.  He 
specifically denied past, recent, and current suicidal thoughts.  
He had chronic insomnia, which had improved with medication.  He 
had poor appetite, persistent low level of energy, and decreased 
motivation.  He had a high level of irritability.  His insight 
and judgment were good.

Based on the above and resolving doubt in favor of the Veteran, 
his symptoms most nearly approximate the criteria for a 50 
percent evaluation for the period from November 6, 2006 to April 
7, 2009.  While his symptoms vary, they most often include a 
depressed and/or anxious mood, fair insight and judgment, and 
sleep problems.  Therefore, the Board finds the criteria for a 50 
percent evaluation are met.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9434.  However, the evidence does not show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as required for a 70 percent disability 
rating.  Id.  The Veteran was consistently alert and oriented and 
denied hallucinations, delusion, and suicidal or homicidal 
ideations.  His wife's statement notwithstanding, the Veteran's 
memory is consistently found to be intact.  For these reasons, 
the Board determines that preponderance of the evidence is in 
favor of the assignment of a 50 percent evaluation, but no more, 
for the Veteran's depression for the period from November 6, 2006 
to April 7, 2009.  38 C.F.R. § 4.7.

As of April 8, 2009

In an April 8, 2009 letter, Dr. T.W. opined that due to the 
Veteran's therapies and psychotropic medicine, he was incapable 
of working full- or part-time.

VA treatment records from April 2009 note complaints of depressed 
mood and memory problems.  A mental status examination found the 
Veteran to be alert and composed.  He denied suicidal and 
homicidal ideation.  His thinking was clear.  His insight and 
judgment were okay.  His affect was full.  His mood was neutral.

In June 2009 the Veteran was seen in the emergency room for 
disorganization and panic attack, which he attributed to energy 
drinks.  Initially, he was intrusive with fast speech and 
disorganized thought processes.  An hour later, the Veteran was 
interviewed again and had become significantly calmer.  His 
thought process was more linear.  He reported that he believed he 
had experienced a panic attack earlier.  He denied 
hallucinations, delusions, homicidal and suicidal ideation.  His 
affect was slightly irritable.  His insight was limited.  His 
judgment was fair in that he sought help, but it was not sensible 
to stop using his medication or to drink multiple energy drinks.  
He was unwilling to remain in the hospital for observation.  VA 
treatment records from later in June 2009 found the Veteran's 
depressive disorder with anxiety to be stable.  He was alert and 
composed.  He had no suicidal or homicidal ideations.  His 
thinking was clear.  His insight and judgment were fair.  His 
affect was full and his mood was anxious.

VA treatment records from July 2009 noted complaints of excessive 
fatigue and somatic concerns as he was weaning himself off of 
pain medication.  His mental status examination found him well-
dressed with a fair mood.  His affect was polite and calm.  His 
thought processes were adequately goal directed.  He was alert 
and oriented times three.  His insight and judgment were fair to 
limited.  He denied suicidal and homicidal ideation.  

VA mental health outpatient treatment records from November 2009 
note no current complaints.  The Veteran was alert and composed 
with no suicidal or homicidal ideation.  His thinking was clear.  
His insights and judgment were okay.  His affect was full.  His 
mood was positive.  He was assigned a GAF score of 48, which 
represents serious symptoms, or serious impairment in social or 
occupational functioning.  See DSM-IV.

Based on the above and resolving doubt in favor of the Veteran, 
his symptoms most nearly approximate the criteria for a 70 
percent evaluation for the period beginning on April 8, 2009.  In 
addition to the previous symptoms of a depressed and/or anxious 
mood, fair insight and judgment, and sleep problems, the Veteran 
was deemed unable to work due to this condition and he was 
admitted to the emergency room after poor judgment regarding 
energy drink consumption instigated a panic attack.  This is 
sufficient to show occupational and social impairment, with 
deficiencies in most areas, such as work, judgment, and mood, as 
required for a 70 percent disability rating.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9434.  However, the evidence does 
not show total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself or 
others, intermittent ability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name, as required for 
a 100 percent disability rating.  Id.  Again, the Veteran was 
consistently alert and oriented and denied hallucinations, 
delusion, and suicidal or homicidal ideations.  Therefore a 100 
percent disability rating is not warranted.  For these reasons, 
the Board determines that preponderance of the evidence is in 
favor of the assignment of a 70 percent evaluation, but no more, 
for the Veteran's depression for the period beginning April 8, 
2009.  38 C.F.R. § 4.7.

Extraschedular Considerations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Court has 
set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to 
an extra-schedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other indicia of 
an exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's symptoms depression.  The Veteran's service-connected 
depression is productive of sleep problems, social difficulties, 
difficulties with work, impaired mood, insight, and judgment and 
are contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.

Lumbar Strain Claim

In a March 1998 rating decision, service connection was granted 
for lumbar strain, evaluated as noncompensably (0 percent) 
disabling, effective March 7, 1997.  That evaluation was 
increased to 20 percent disabling, effective July 12, 1999.  The 
Veteran filed a claim for an increased rating in October 2006.

In order to warrant the next higher evaluation of 40, the 
Veteran's service connected lumbar strain must be characterized 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

In January 2006, the Veteran filed a request for family medical 
leave due to degenerative joint disease of the cervical spine, 
lumbar spine, and bilateral hips.  His VA certified physician's 
assistant stated that the Veteran was able to work 40 hours a 
week, but no overtime.  In November 2006, the Veteran filed a 
request for family medical leave due to chronic neck and lower 
back pain.  This form was signed by Dr. Tessler, a private 
neurologist.  Dr. Tessler stated that the Veteran would be able 
to return to work part time the following week and full time once 
he obtained an ergonomic chair.  In a January 2007 form, Dr. 
Tessler amended his opinion to say that pain prevented the 
Veteran from returning to work and so his planned return date for 
work was unclear.  In January 2008, the Veteran again applied for 
family medical leave due to chronic low back pain.  Dr. Tessler 
stated that the Veteran's ability to function was limited by pain 
and the Veteran informed the doctor that he was unable to perform 
any of the functions that his job required.

In December 2006, the Veteran underwent a VA medical examination.  
At that time, his range of motion for the lumbar spine was 
forward flexion from zero to 50 degrees, extension from zero to 
20 degrees, left and right lateral flexion from zero to 30 
degrees, and left and right lateral rotation from zero to 25 
degrees.  After three repetitions, there was no additional 
functional loss due to pain, weakness, fatigue, or lack of 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  There were no muscle 
spasms and no tenderness to percussion.  The Veteran reported 
constant pain, but no incapacitating episodes.  He stated that he 
was waiting until his employer purchased an ergonomic chair 
before he returned to work.

In a January 2007 letter, the Veteran's private chiropractor 
stated that he had been treating the Veteran's shoulder, neck, 
and low back pain since November 2006 and there had been some 
improvement in his condition.

In a June 2007 letter, the Veteran's private doctor stated that 
the Veteran was experiencing an acute aggravation of his low back 
condition and would be unable to perform sedentary work for four 
to six weeks.

In April 2007 and August 2007, the Veteran sought treatment of a 
VA neurologist for his neck and back pain.  He was comfortable 
sitting and moving around.  His low back was minimally tender; 
sciatic notches nontender.  His gait was normal.

In December 2007, March 2008, and October 2008, the Veteran was 
seen by a VA neurologist for chronic low back pain.  The Veteran 
reported pain down the right leg, but no pain down the left leg, 
no numbness or tingling, and no changes in bowel or bladder 
function.  He was comfortable sitting, but not when he moved 
around.  He had no paraspinal muscle spasms and straight leg 
raises caused no pain.  He walked well.

A February 2009 VA rehabilitation evaluation for chronic low back 
pain noted the Veteran's complaints of intermittent radiation 
down his right leg.  The Veteran denied numbness, fever, weight 
loss, and bowel or bladder incontinence.  The physician found 
that the Veteran's low back pain was not radicular in nature 
based on the examination results, specifically because no 
neurologic deficits, sensory deficits in dermatomal distribution, 
or frank weakness in myotomal distribution were found.

In March 2009, the Veteran underwent a VA medical examination in 
conjunction with this claim.  At that time, the Veteran 
complained of pain radiating down his right leg, inability to 
stand longer than 35 minutes, inability to walk more than three 
blocks, and flare ups due to damp or cold weather or cold 
exposure to his feet.  He had not had an incapacitating episode 
within the last 12 months.  The Veteran used a cane to ambulate.  
Upon physical examination, the Veteran's range of motion was 
found to be forward flexion from zero to 80 degrees; extension 
from zero to 25 degrees; left and right lateral rotation from 
zero to 25 degrees; and left and right lateral flexion from zero 
to 15 degrees, with pain at the end of all listed ranges.  After 
repetitive use, the Veteran's range of motion is reduced to 
forward flexion from zero to 70 degrees; extension from zero to 
15 degrees; left and right lateral rotation from zero to 20 
degrees; and left and right lateral flexion from zero to 15 
degrees due to pain, but not due to fatigue, weakness, or lack of 
endurance.  There was no paravertebral spinous muscle spasm on 
palpation.  There was minimal tenderness to palpation over the 
dorsal spinous process of the lumbar spine.  The examiner found 
no weakness of sensory impairment in the lower extremities.

Also in March 2009, a VA outpatient physical therapy note found 
the Veteran's lumbar range of motion to be grossly within 
functional limits.

In July 2009, the Veteran was again seen for chronic low back 
pain.  The Veteran reported no pain down the left leg, no 
numbness or tingling, and no changes in bowel or bladder 
function.  He was comfortable sitting, but not when he moved 
around.  He had no paraspinal muscle spasms and straight leg 
raises caused no pain.  He walked well.

VA outpatient records throughout the course of this appeal show 
complaints of chronic back pain.

The above symptoms most nearly approximate the criteria for a 20 
percent evaluation as the Veteran's low back disability is 
characterized by chronic pain, forward flexion to at least 50 
degrees, normal gait, and no muscle spasms.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5237.  The Veteran's low back disability 
is not characterized by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine, thus a 40 percent evaluation is 
not warranted.  Id.  In fact, much of the record shows 
improvement in the Veteran's low back condition with the 
exception of the June 2007 exacerbation.  While that exacerbation 
prevented the Veteran from working, the record does not indicate 
that he was on physician-prescribed bed rest at that time.  
Furthermore, this exacerbation of symptoms was not mentioned in 
the VA treatment records from August 2007.  Therefore a higher 
evaluation under the intervertebral disc syndrome criteria is not 
warranted.  Id.

Again, the Board has considered whether an extraschedular rating 
is in order.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's low back disability symptoms.  The symptoms of the 
Veteran's service-connected low back disability are pain and some 
limitation of motion, which are contemplated in the rating 
criteria.  Thus, the rating criteria are therefore adequate to 
evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.

Hallux Valgus Claims

The Veteran has been service connected for left and right hallux 
valgus since his separation from service.  Initially both were 
rated as noncompensably (0 percent) disabling.  In an April 1992 
rating decision these evaluations were each increased to 10 
percent disabling, effective January 29, 1992.  This is the 
maximum rating available for hallux valgus under diagnostic code 
5280.  38 C.F.R. § 4.71a.  With regard to his right foot, the 
Veteran received a temporary total disability evaluation for 
convalescence under 38 C.F.R. § 4.30 from May 25, 2000 to June 
30, 2000.  The Veteran filed a claim for increased ratings in 
November 2006.  As noted in the introduction, the Veteran has 
been separately evaluated for residuals of cold injury to both 
lower extremities and those issues are not currently before the 
Board.

In his November 2006 claim, the Veteran stated that he was taking 
medication four times a day for the pain associated with this 
condition and he wore specially prescribed shoes.  He further 
stated that his condition caused cramping in his calves when he 
walked.

In December 2006, the Veteran underwent a VA medical examination 
that reiterated the diagnosis of bilateral hallux valgus.  The 
Veteran was unable to bend either hallux at the joint.  There 
were no corns or calluses on his feet and his gait was normal.

In July 2007, September 2008, and March 2009, the Veteran saw a 
VA podiatrist for complaints of bilateral calluses and to obtain 
new shoes.  Each time, the calluses were debrided and new shoes 
were ordered.

In June 2009, the Veteran again underwent a VA medical 
examination in conjunction with this claim.  At that time, the 
examiner found no evidence of hallux valgus in either foot.  
However, the Veteran was diagnosed with mild, chronic bilateral 
foot strain which was at least as likely as not a residual of the 
bilateral bunionectomies in 2001 and 2002.  X-rays showed 
bilateral moderate pes planus and first metatarsal deformities.

The evidence of record does not indicate that the Veteran's 
bilateral hallux valgus is akin to severe acquired flat foot, 
acquired claw foot with all toes tending to dorsiflexion, or 
malunion or nonunion of tarsal or metatarsal bones.  Thus, higher 
evaluations under diagnostic codes 5276, 5278, or 5283 are not 
available.  To the extent that the June 2009 examiner implies 
that the Veteran's hallux valgus was corrected and left a 
residual disability of mild, chronic bilateral foot strain, the 
Board notes that a higher evaluation under Diagnostic Code 5284 
is available for other foot injuries.  However, the equivalent 10 
percent evaluation under that diagnostic code requires a finding 
of moderate disability, not the mild disability noted in the 
medical records.  Thus, the Board finds that at no time during 
the pendency of this claim for an increased rating, including 
consideration of the one-year period before the claim was 
received have the Veteran's left and right hallux valgus 
warranted an evaluation in excess of 10 percent.  Hart, 21 Vet. 
App. 505. 

Again, the Board has considered whether an extraschedular rating 
is in order.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The Board finds that the rating criteria for foot 
disabilities include higher evaluations for moderate, moderately 
severe, and severe other foot injuries.  Thus the criteria are 
adequate to evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.  

Total disability rating based on individual unemployability 
(TDIU)

The Board has also considered whether the Veteran's disabilities 
warrant a total disability rating based on individual 
unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Prior to this decision, the Veteran was granted 
TDIU, effective February 23, 2008.  Thus, the question before the 
Board is whether the Veteran was entitled to a TDIU prior to that 
date.

Total disability ratings for compensation may be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
With regards to the numeric requirements, the above decision 
includes findings that increase the Veteran's disability 
evaluation for depression from 30 to 50 percent, as of the 
November 2006 appeal.  This increase the Veteran's total combined 
rating to 80 percent for that time frame.  See 38 C.F.R. §§ 4.25, 
4.26.  It also fulfills the requirement for a single disability 
rated at 40 percent or higher.  See 38 C.F.R. § 4.16(a).  The 
Board notes that the additional increase to 70 percent occurred 
in April 2009, which is after the current TDIU took effect.  
Thus, the applicable time period for consideration is from 
November 2006 to February 2008.

The remaining requirement is a finding that the Veteran was 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities at any point after 
November 2006 and before the current TDIU took effect in February 
2008.  See 38 C.F.R. § 4.16(a).  To this end, the records 
indicate that the Veteran took a combination of paid and unpaid 
leave under the Family Medical Leave Act (FMLA) in 2006 and 2007.  
In January 2006, the Veteran's VA certified physician's assistant 
stated that the Veteran was able to work 40 hours a week, but no 
overtime.  In November 2006, the Veteran's private neurologist, 
Dr. Tessler, completed the FMLA form stating that the Veteran 
would be able to return to work part time the following week and 
full time once he obtained an ergonomic chair.  Also in November 
2006, the Veteran's VA physician, Dr. A.S., noted that the 
Veteran's depression diagnosis was fair and that he should 
"continue in his present low stress environment with decreased 
public contact."  In the January 2007 FMLA form, Dr. Tessler 
stated that the Veteran's return date for work was unclear 
because of pain.  In October 2007, the Veteran's employer's Human 
Resources Department submitted a letter indicating that the 
Veteran was not available for work because of his restrictions, 
which included only being able to work three days a week for 
eight hours each day, inability to sit for more than 30 minutes 
at a time, inability to lift more than eight pounds above his 
shoulders, and decreased public contact.  In the January 2008 
FMLA form, Dr. Tessler stated that the Veteran's ability to 
function was limited by chronic low back pain and he informed the 
doctor that he was unable to perform any of the functions that 
his job required.  Ultimately, in a February 2008 letter, the 
Veteran's employer informed the Veteran that he had been approved 
for medical separation due to being unable to perform the 
essential functions of his titled position since August 28, 2007.  
The above shows a pattern of difficulties for the Veteran in 
performing the essential job functions of his position as a 
customer service representative.  Given the Veteran's nearly two 
decades of experience in this position and the relatively 
undemanding physical requirements for this position, the Board 
determines that this finding is tantamount to a finding that the 
Veteran is unemployable as of August 28, 2007.  Thus, the record 
supports a finding that the Veteran was incapable of securing or 
following any substantially gainful occupation effective August 
28, 2007, but no earlier.  Therefore TDIU effective from August 
28, 2007, is warranted.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral ankle condition.

New and material evidence having been submitted, the claim for 
service connection for cervical spine disability is reopened.

Entitlement to an increased evaluation of 50 percent, but no 
more, for depression, prior to April 8, 2009, is allowed.

Entitlement to an increased evaluation of 70 percent, but no 
more, for depression, as of April 8, 2009, is allowed.

Entitlement to an increased evaluation in excess of 20 percent 
for lumbar strain is denied.

Entitlement to an increased evaluation in excess of 10 percent 
for hallux valgus left is denied.

Entitlement to an increased evaluation in excess of 10 percent 
for hallux valgus right is denied.

Entitlement to total disability on the basis of individual 
unemployability (TDIU), effective August 28, 2007 is granted.




REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a cervical spine condition, VA again 
should consider the claim on the merits, in the first instance, 
to avoid any prejudice to the appellant.  The Board also finds 
that additional action on this claim is warranted.  

As explained above, the Veteran's November 2008 psychiatric 
evaluation suggested a medical nexus between the Veteran's 
service connected low back disability and his cervical spine 
disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As the basis upon which this 
psychiatrist's statement is unclear, particularly whether a 
physical examination was performed or if this opinion was based 
solely on the Veteran's own account, a medical examination is 
necessary to determine the relationship between the Veteran's 
service connected lumbar strain and his cervical spine condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination 
to obtain a medical opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) that his 
cervical spine condition is attributable to 
his military service, and in particular 
whether it is at least as likely as not the 
cervical spine condition is proximately due 
to, the result of, or chronically aggravated 
by the already service-connected lumbar 
strain.

Inform the designated examiner that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  The examiner 
should discuss the rationale of the opinion, 
whether favorable or unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

Advise the Veteran that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.

2.  Thereafter, the RO/AMC should 
readjudicate the claim of service connection 
for cervical spine condition in light of the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


